Citation Nr: 1021310	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of this hearing has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he has a hearing loss disiablity due 
to noise exposure experienced in service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran was provided a December 2006 VA examination.  The 
audiometric readings obtained during this examination do not 
reveal a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Subsequent private records reveal that the 
Veteran's thresholds have increased.  The Board remands the 
appeal in order to schedule a VA examination to determine 
whether the Veteran now has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
a VA audiological examination.  The 
examiner is asked to complete 
audiometric testing of the Veteran, to 
include recording audiotry thresholds 
and speech recognition scores using the 
Maryland CNC Test.

2.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of 
the relevant evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome 
of these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


